internal_revenue_service department of the treasury index no washington dc i person to contact telephone number refer reply to cc dom fi p plr-119125-98 date feb legend company state county year year n i date date date o n i w j u n dear sir or madam this is in response to your request for an extension of as provided for under sec_301_9100-1 of the procedure and time administration regulations to file a carryforward excess volume_cap election pursuant to sec_146 from year to year county represents the following set of facts of the internal_revenue_code facts state's governor is responsible for allocating the state's private_activity_bond volume_cap among the governmental units croats moind anthortpy te tssue private activity ber terre plr-119125-98 q cnb ps crone a c7 a political_subdivision of state authorized to issue revenue company approached county about financing the is bonds construction of a power plant the project that represented will qualify as under sec_142 company in year activity bond volume_cap to county for the project on date the governor allocated w of private the project will be owned and operated by county applied to state for an allocation of volume_cap a solid_waste_disposal_facility it is despite being allocated volume_cap county did not issue however state was not aware bonds for the project in year that the bonds were not issued and no election to carryforward the w of volume_cap was filed failure it agreed to let company take responsibility for filing the late election provided the election was promptly filed and company hired counsel to ensure the allocation was preserved a subsequent written communication from the counsel for company to state acknowledged counsel's responsibility for preparation and filing of the election to carryforward w of year volume_cap when state discovered this company submitted a form_8328 on date and immediately thereafter submitted this private_letter_ruling request and this ruling_request were submitted before the failure to make the regulatory election was discovered by the service however form_8328 was incorrectly completed informed of the incorrect completion of form_8328 during national_office consideration of the private_letter_ruling request was corrected and filed with the internal_revenue_service in ogden utah on date granting an extension of time to file the form_8328 will not result in the taxpayer having a lower tax_liability in year form taking into account the time_value_of_money the taxable_year affected by the amended than if the carryforward election had been timely made counsel was form form law sec_146 f provides that if an issuing authority's volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all one or more carryforward purposes or any portion of the excess as a carryforward for the election is made by filing a form_8328 with the internal form_8328 must be filed revenue service_center ogden ut by the earlier of the year in which the excess_amount arises or issue of bonds issued pursuant to the carryforward election of the calendar_year following february the date of sec_301 9100-l c provides in part that the commissioner has discretion to grant a reasonable extension of time to make a requlatory epleerion eb fdefire boas elo vs cums cmen eee oo _ plr-119125-98 published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e h and i g sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 when a of conclusion while the form_8328 submitted with the request was incorrectly completed this ruling_request was submitted before the service discovered the failure to make the election moreover the government is not prejudiced by the granting of this relief submitted county is granted an extension of time to date file a correctly completed form_8328 for year for a carryforward of volume_cap in the amount of w accordingly based on the facts and representations to this letter is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent office a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file with this sincerely yours ja pfs is a assistant chief_counsel financial institutions products ua enclosure copy for sec_6110 purposes
